Opinion by Judge STEPHEN S. TROTT; Dissent by Chief Judge KOZINSKI.
TROTT, Circuit Judge:
Souhair Khatib sued the County of Orange, California and some of its officials, alleging a violation of the Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1 et seq. The gravamen of her complaint is that she was required against her Muslim religious beliefs and practice to remove her “hijab,” or headscarf, in public while she was held on two occasions between 9:00 a.m. and 4:30 p.m. in an Orange County Superior Court holding cell pending the disposition by the court of her probation violation. The district court dismissed with prejudice her complaint pursuant to Fed.R.Civ.P. 12(b)(6), on the ground that a courthouse holding cell is not an “institution” as defined by RLUIPA. We have jurisdiction over this timely appeal pursuant to 28 U.S.C. § 1291, and we affirm.
FACTS
On June 29, 2006, Mrs. Khatib and her husband pleaded guilty to a misdemeanor violation of California welfare law. The Khatibs were placed on probation on condition that they complete thirty (30) days of community service by a date certain. Two days before that date, they appeared in court seeking an extension. However, the court revoked their probation and ordered them held in custody in the courthouse pending disposition later that day of the violation.
When Mrs. Khatib was processed into the courthouse holding cell, officers required over her objection that she remove *715her headscarf for security reasons. To do so in this context violated her religious beliefs by forcing her with head uncovered to confront strangers, including men to whom she was not related. As the district court noted, “Appearing in the presence of male non-family members without a hijab is a serious breach of faith and a deeply humiliating and defiling experience.” Later that day, the Superior Court Judge returned her to his courtroom, reinstated her probation, gave her additional time to complete her community service, and awarded her one day credit for time served in the “Orange County Jail.” She was then returned to the holding area from which she was released later that afternoon.
DISCUSSION
I
Section 2000cc-l of RLUIPA is entitled the “protection of religious exercise of institutionalized persons.” Section 2000ce-1(a) prohibits any government from imposing “a substantial burden on the religious exercise of a person residing in or confined to an institution, as defined in section 1997[of the Prison Litigation Reform Act (“PLRA”)].” Section 1997 in turn describes in relevant part the term “institution” as follows:
(1) The term “institution” means any facility or institution' — ■
(A) which is owned, operated, or managed by, or provides services on behalf of any State or political subdivision of a State; and
(B) which is—
(ii) a jail, prison, or other correctional facility; [or]
(iii) a pretrial detention facility....
We begin by noting that the facility under examination in this case — a courthouse holding cell — is not directly addressed in the statute. Thus, the question here is whether the courthouse holding cell into which Mrs. Khatib was placed qualifies as an institution as defined in § 1997, i.e., “a jail, prison or other correctional facility,” or “a pretrial detention facility.” We hold on the basis of the text of the statute construed in the light of its purpose that it is not, as we shall explain.1
II
A.
There are as many different types of lockups in courthouses as there are courthouses. Some are more complex than others, but many are just secure cells immediately adjacent to courtrooms where prisoners await formal proceedings in front of a judge or spend recesses in trials and other proceedings. Such cells typically have no beds and no food service other than cold lunches provided by the detention facility in which they reside. Persons in such cells are not accompanied by any of their personal belongings. The cells themselves are stark, barren, hard, and distinctly utilitarian. Their dual purpose is only (1) to control persons in custody while they are in the process of being delivered from the detention facilities to *716the courtroom, and (2) to ensure the security of all involved, including the persons themselves as well as judges and courtroom personnel.
A courthouse holding cell is designed to support a courtroom during courthouse daytime hours. Time spent by persons in holding cell custody can be as short as minutes or as long as hours — but not overnight. Such a cell is not a place where persons in custody either reside or are institutionalized. As such, it is not a “correctional facility” in the nature of a jail or a prison. See Witzke v. Femal, 376 F.3d 744, 753 (7th Cir.2004). The purpose of courthouse confinement is not to correct, to punish, to deter, or to rehabilitate, but simply to provide a secure transient environment for persons in custody while they are in the courthouse awaiting trial or other judicial proceedings. In the language of the statute, these persons may be confined in a holding cell, but they are not confined to it. Accordingly, § 1997(1)(B)(ii) covering “jail[s], prison[s] or other correctional facilities]” is inapposite.
B.
Courthouse holding cells are not “pretrial detention facilities]” either. The term “pretrial detention facility” is not ambiguous; it is a facility where people ordered held in custody pending future court proceedings are sent to reside and to which they are confined in the interim. See Gerstein v. Pugh, 420 U.S. 103, 114, 95 S.Ct. 854, 43 L.Ed.2d 54 (1975) (describing pretrial detention as the “extended restraint of liberty following arrest”). Indeed, the Federal Bureau of Prisons, in listing the various types of prisons it operates, sets forth as a specific category of prisons “Administrative” facilities, which “are institutions with special missions, such as the detention of pretrial offenders.” Federal Bureau of Prisons, Prison Types & General Information, http://www. bop.govAocations/institutions/index.jsp (last visited January 18, 2010) (providing examples of pretrial detention facilities).
A courthouse holding cell is a place where prisoners are temporarily held during proceedings — here is nothing “pretrial” about them, unless one reads the words “pretrial” and “detention” completely out of context and without a clear understanding of how the system works. Once inside the courthouse, the prisoner is no longer in a pretrial detention facility, but in the institution of the courthouse itself as part of the judicial branch of government, not the executive. To hold otherwise would be tantamount to holding that the courtroom itself is a “pretrial detention facility” for persons in custody up until the moment that the trial or other proceeding begins. And, the court’s discretionary award of credit to Khatib for one day served in the “Orange County Jail” does not convert the holding cell facility in the courthouse into the Orange County Jail.
Ill
“In interpreting statutes, the court’s objective is to ‘ascertain the congressional intent and give effect to the legislative will.’ ” Pressley v. Capital Credit & Collection Service, Inc., 760 F.2d 922, 924 (9th Cir.1985) (quoting Philbrook v. Glodgett, 421 U.S. 707, 713, 95 S.Ct. 1893, 44 L.Ed.2d 525 (1975)). “Legislative intent, however, is not always evident from the plain language of the statute and in that event, the courts must look to legislative history for guidance.” Id. “As we have repeatedly stated, ‘the meaning of language, plain or not, depends on context.’ ” Holloway v. United States, 526 U.S. 1, 7, 119 S.Ct. 966, 143 L.Ed.2d 1 (1999) (quoting Brown v. Gardner, 513 *717U.S. 115, 118, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994)). Given that the object of our attention is not explicitly included in the generic language of the statute, we turn to the Congress for edification.
Our conclusion in this case finds solid support in the statements of the co-sponsors of RLUIPA, Senators Orrin Hatch and the late Edward Kennedy. They stated on the official record that the Act covered “persons in prisons, mental hospitals, and similar state institutions,” because “[f]ar more than any other Americans, persons residing in institutions are subject to the authority of one or a few local officials. Institutional residents ’ right to practice their faith is at the mercy of those running the institution, and their experience is very mixed.” 146 Cong. Rec. S7774-01, S7774-S7775 (daily ed. July 27, 2000) (Joint Statement of Sen. Hatch and Sen. Kennedy) (emphasis added). No one can persuasively argue that a person in a courthouse holding cell is a resident of that facility. We find nothing in the legislative history to suggest otherwise, or that this law was intended to cover persons temporarily in transitional facilities.
Our conclusion in this regard finds confirmation in the context of the law that we interpret, section 1997, which is part of the Civil Rights of Institutionalized Persons Act of 1980. This Act was manifestly designed to cover persons “residing in State institutions.” Civil Rights of Institutionalized Person Act House Conference Report, H.R. Conf. Rep. 96-897, at 8-9 (1980), reprinted in 1980 U.S.C.C.A.N. 832, 832-33 (emphasis added). We note that Congress described the intended beneficiaries of this Act as the “residents” of the various facilities and institutions covered by the Act.
In addition, Congress’ decision to incorporate the PLRA’s definition of institution into RLUIPA provides support for our conclusion that courthouse holding facilities are not pretrial detention facilities. “Congress enacted [the PLRA] to reduce the quantity and improve the quality of prisoner suits; to this purpose, Congress afforded corrections officials time and opportunity to address complaints internally before allowing the initiation of a federal case.” Porter v. Nussle, 534 U.S. 516, 524-25, 122 S.Ct. 983, 152 L.Ed.2d 12 (2002). In enacting RLUIPA, Congress was similarly concerned about frivolous litigation and the ability of officials to address complaints internally prior to the initiation of litigation. This concern led Congress to incorporate the PLRA’s definition of institution into RLUIPA. See 146 Cong. Rec. S6678-02 (daily ed. July 13, 2000) (statement of Sen. Kennedy) (“Congress ... passed the[PLRA], which includes a number of procedural rules to limit frivolous prisoner litigation. Those procedural rules will apply in cases brought under [RLUIPA].”). Frivolous prisoner litigation would be a real threat if RLUIPA’s protections were applied to courthouse holding facilities, because stays at those facilities are never longer than twelve hours and so officials would not be afforded the time to address grievances internally prior to the initiation of litigation. Therefore, Congress’ decision to apply the PLRA’s definition of “institution” into RLUIPA indicates Congress did not intend that the phrase “pretrial detention facility” apply to courthouse holding facilities.
AFFIRMED.

. Khatib also argues that the district court erroneously converted her motion to dismiss into a motion for summary judgment by relying upon materials outside the pleadings. The district court did not convert Khatib’s motion into one for summary judgment. Rather, the court relied upon the Grand Jury Reports which contained detailed descriptions of the Orange County detention facilities, including courthouse holding facilities. Those reports were submitted by Khatib and judicially noticed by the court. Therefore, the district court properly relied upon them.